Citation Nr: 0815896	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  04-26 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with degenerative joint disease and degenerative disc disease 
with radiculopathy to the right leg in the L4-5 dermatome, 
which has been rated as 20 percent disabling prior to October 
7, 2007, and 40 percent disabling since October 7, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1965 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

During the pendency of his appeal, by way of the June 2004 
rating decision, the RO increased the veteran's low back 
disability rating to 20 percent.  In so doing, the RO re-
characterized the disability to include arthritis and 
degenerative disc disease with radiculopathy to the right leg 
in the L4-5 dermatome.  This change was significant because 
the veteran's disability had been previously rated only as a 
lumbar strain.


FINDINGS OF FACT

1.  Before October 7, 2007, the veteran's lumbosacral strain 
with degenerative joint disease (DJD) and degenerative disc 
disease (DDD) was manifested by a combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; his 
strain was no worse than muscle spasm on extreme bending, 
loss of lateral spine motion unilaterally.  

2.  Since October 7, 2007, the veteran's low back disability 
has been manifested by disability tantamount to forward 
flexion of the thoracolumbar spine 30 degrees or less; 
ankylosis has not been shown.

3.  The veteran has right-sided radiculopathy manifested by 
no worse than mild incomplete paralysis.




CONCLUSIONS OF LAW

1.  Prior to October 7, 2007, the criteria for a rating 
greater than 20 percent for lumbosacral strain with DJD and 
DDD have not been met; since October 7, 2007, the criteria 
for a rating greater than 40 percent have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Code 5237, 5243 (2007).

2.  The veteran is entitled to a 10 percent separate rating 
for disability tantamount to right-sided sciatic neuropathy, 
effective from December 4, 2003.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.124a, 
Diagnostic Code 8520 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
2003 and August 2007.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claims, any timing errors have been cured in 
the process of the previous remands and RO subsequent 
actions.  Id.)  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to an increased rating, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to his claim.  The RO also provided a 
statement of the case (SOC) and two supplemental statements 
of the case (SSOCs) reporting the results of its reviews of 
the issue and the text of the relevant portions of the VA 
regulations.  The veteran was apprised of the criteria for 
assigning disability ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board has considered the Court's recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concerning 
increased compensation claims and 38 U.S.C. § 5103(a) notice 
requirements, and finds that further notification is not 
necessary.  With such claims, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
the claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's 
employment and daily life (such as a specific 
measurement or test result), the Secretary must 
provide at least general notice of that requirement 
to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in 
severity of a particular disability from 
noncompensable to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and daily 
life; 

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed by that case.  
Failure to provide pre-adjudicatory notice of any of the 
necessary duty-to-notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  Nevertheless, lack of harm may be shown (1) when any 
defect was cured by actual knowledge on the part of the 
claimant, (2) when a reasonable person could be expected to 
understand from the notice what was needed, or (3) when a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, the 
record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

The Board notes that the veteran was questioned about the 
effect the worsening of his lower back disability had on his 
daily life and occupational activities at his March 2003, May 
2004, and October 2007 VA examinations performed in 
association with this claim.  The Board finds that the 
responses to the questioning at his VA examinations regarding 
the situations that give the veteran the greatest difficulty 
in his daily life show that the veteran had actual knowledge 
that medical and lay evidence was required to show an 
increase in severity, including the impact on his daily life.  

An August 2007 letter to the veteran provided notice that a 
disability rating would be determined by application of the 
ratings schedule and relevant Diagnostic Codes based on the 
extent and duration of the signs and symptoms of his 
disability and their impact on his employment and daily 
life.  See Vazquez-Flores.  The ratings schedule is the sole 
mechanism by which a veteran can be rated, excepting only 
referral for extraschedular consideration and the provisions 
of special monthly compensation.  See 38 C.F.R. Part 4.  The 
veteran was made aware of this.  In addition, this letter 
provided notice to the veteran of the types of evidence, both 
medical and lay, that could be submitted in support of his 
claim.  In light of the foregoing, the Board finds that, 
while the notice requirements of Vazquez-Flores were not met 
as contemplated by the Court, the administrative appeal 
process provided the veteran with notice of the specific 
rating criteria, and it is apparent from the record that he 
understood those things relative to a claim for increase as 
contemplated by the Vazquez-Flores Court.  Consequently, a 
remand is not now required to furnish additional notice.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA and private medical 
records, and secured examinations in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.

II. Background

The veteran was afforded a VA examination in March 2003.  At 
this examination the veteran noted that he took pain 
medication and went to see a chiropractor.  He reported that 
he worked in heavy equipment, and had done so for about 3 
years, stating that he was very careful with bending, and 
noted that as long as he was being careful, nothing seemed to 
really cause his back to flare up, but that he did have 
chronic stiffness and pain in the low back.  On examination, 
the examiner noted that the back appeared normal, and stated 
that he had extension to 18 degrees with complaints of pain, 
flexion was to 74 degrees, with some mild discomfort with 
standing back upright, and noted that bending to the left was 
20 degrees, and bending to the right was 16 degrees.  
Straight leg raising elicited no pain, and multiple attempts 
at deep tendon reflexes of the patella and Achilles revealed 
no patella reflex and minimal 1+ of Achilles bilaterally.  X-
rays taken at the time of the examination revealed anterior 
and lateral spurring involving mid-lumbar spine, and noted 
early narrowing of the L5-S1 interspace as well as T11 or T12 
narrowing of that interspace.  The examiner noted no evidence 
of fracture or other bony abnormality; and the diagnosis 
provided was lumbar strain with diffuse degenerative changes 
of the lumbar spine with mild decreased range of motion.

Progress notes from the veteran's employer, Mead Paper 
Publishing, dated in April 1981 and October 1999 through 
December 2003, include a December 11, 2003, entry noting 
radiating pain down the right leg with foot numbness.  The 
records contain numerous entries stating how the veteran had 
been off work due to his low back pain.  Another progress 
note dated in December 2003 by A.S., RN-C, FNP, assessed the 
veteran with low back pain with right radiculopathy, but 
noted lower extremity strength of 5/5, and stated that it was 
difficult to elicit any reflexes out of him.

A January 2004 letter from C.C., M.D., noted that the veteran 
had been working extra shifts when he had the onset of right 
radicular leg pain, which started in his buttock, and 
radiated down the posterior thigh, into the lateral calf, 
following a typical L5 distribution.  Dr. C. noted that 
initially the pain was constant and very limiting to him, but 
at this time, his pain was significantly improved.  The 
veteran reported that currently his pain was not as frequent 
and was more tolerable, but certainly remained significant 
and limiting to him, but he was not disabled by it, and was 
still able to work as a heavy equipment operator.  The 
veteran denied any weakness or neurologic complications.  On 
examination, Dr. C. noted that an MRI of the lumbar spine 
dated in January 2004 demonstrated a right-sided L4-L5 disc 
herniation, which clearly corresponded with his right L5 
radicular symptoms.  Dr. C. noted that the veteran had a 
right L5 radiculopathy that was significantly limiting due to 
an L4-L5 disc herniation, and recommended certain medications 
and arranged for an epidural steroid injection.

The veteran was afforded another VA examination in May 2004.  
At this examination, the veteran reported chronic pain to 5-
6/10 with exacerbations to a level of 8/10, which happened 
about four times a week.  He reported that he took naproxen 
and had cortisone injections to the back in early 2004, and 
noted that his back pain seemed to be worsening steadily and 
that he did work as a mechanic part time and that his back 
pain got much worse as the day went on or if he was more 
active.  On examination, forward flexion was 0 to 40 degrees, 
and on repetition, he was able to go 0 to 58 degrees with 
complaints of pain, and was able to press on to 66 degrees.  
The examiner noted extension as 0 to 20, left lateral flexion 
was 0 to 20 degrees, and right lateral flexion was 0 to 22 
degrees, and left lateral rotation was 0 to 40 degrees and 
right lateral rotation was 0 to 38 degrees.  The examiner 
noted minimal loss of lordosis, no paraspinous muscle spasm, 
and the examiner stated that no deep tendon reflex reaction 
was noted with multiple attempts at both the left and right 
patellae, and noted that Achilles were 1 to 2+ both left and 
right.  The examiner also noted that an MRI report of 
December 2003 revealed moderate to marked arthritic changes 
involving the upper mid lumbar spine; disc space narrowing at 
L5-S1, and noted that the veteran complained of pain in the 
right leg with radiation to the outer side of the right foot, 
with a sense of tingling numbness and chronic backache.  The 
diagnosis was lumbosacral strain with degenerative joint 
disease and degenerative disk disease with radiculopathy to 
the right leg in the L4-5 dermatome.

Outpatient treatment records from the Iron Mountain VA 
medical center (VAMC) dated from September 2003 through March 
2004, revealed multiple complaints of low back pain, and 
included a December 4, 2003, entry which noted that the 
veteran complained of lower back pain that radiated down his 
right leg to his toes, and he reported that his right foot 
felt numb.

A May 2004 letter by C.A., D.C., C.C.S.P., noted that the 
veteran came in with continued problems of pain and symptoms 
of stenosis.  Dr. A. noted that his symptoms of stenosis were 
primarily that of low back pain radiating into the hips 
bilaterally, to the right lumbo-pelvic and right gluteal 
region.  Dr. A. stated that frequently the veteran had acute 
exacerbations, which took several visits of conservative 
chiropractic care along with rehabilitation to alleviate the 
extremely painful exacerbating condition.  Dr. A. noted that 
the radiographic evidence was clear that the lumbo-pelvic 
region demonstrated degenerative joint disease, and also 
evident was several levels of stenosis.  Dr. A. noted that 
although the progression of degeneration might be halted with 
proper conservative chiropractic care and proper 
rehabilitation, the condition was irreversible and a 
permanent disability.

Progress notes dated in January 2006 stated that the veteran 
reported with low back pain and leg pain, stating that his 
pain was 1/10 into the right leg with back extension.  The 
examiner noted that an MRI from 2003 showed right L4/5 disc 
herniation compressing the right L5 nerve root and L5/S1 disc 
herniation without nerve root compression.

The veteran was afforded VA examinations in October 2007, for 
his spine and any related neurological disorders.  At this 
examination, the veteran stated that his pain had been more 
constant with chronic right leg numbness, with tingling into 
the foot and a hot burning pain in the right foot for the 
past six months.  The precipitating factor for the pain was 
bending, or reaching over, and the alleviating factor was 
Tramadol.  The veteran also noted that occasionally he took 
his wife's Vicodin about twice a month, but stated that he 
did not do that unless his pain was significantly increased.  
The veteran also reported increased pain when walking up 
short inclines of less than half a block, and noted that he 
had fallen a couple of times in the last year.  The veteran 
noted that he was retired, and tried to do some work around 
the house and had significant increased pain with doing 
vacuuming, and noted that he could not cut firewood since 
2004, when he strained his back cutting the firewood and was 
laid up for nearly six weeks.  The veteran also complained of 
right leg numbness when riding a bicycle, and stated that his 
activity was greatly encumbered, noting that he was unsteady 
and could have a sense of weakness in his right leg and a 
feeling of mild loss of balance at times along with the 
numbness that he regularly gets in the right leg.

On examination, the best obtained of triple repetitive 
activity on forward flexion was 0 to 26 degrees.  The 
examiner noted that extension was 0 to 8 degrees with 
groaning and complaint of pain in the low back, and left 
lateral flexion was 0 to 12 degrees, right lateral flexion 
was 0 to 12 degrees with complaint of pain in the back and 
into the right buttocks region.  Left lateral rotation was 0 
to 28, right lateral rotation was 0 to 32, and the veteran 
noted that after triple repetitive activity of goniometry 
examinations, his pain had increased from a 3 to 4/10 to a 
5/10, and he also complained of some mild right leg numbness.  
The CT report of the lumbar spine revealed L4-5 suspicion of 
right-sided disc herniation, moderate spinal stenosis due to 
diffuse disc bulge and facet arthrosis, and noted no disc 
herniation or spinal stenosis in the L3-4 region although 
there was a diffuse disc bulge; and no vertebral collapse and 
the alignment of the spine was normal.  The examiner 
diagnosed the veteran with thoracolumbar strain with 
degenerative disc disease and degenerative joint disease with 
right leg radiculopathy of mild to moderate effect in the L5-
S1 dermatome.

A neurologic examination was also conducted in October 2007, 
at which point the veteran stated that he had increased pain 
and numbness in his right leg with walking 10 minutes or 
greater, and stated that his chief complaints were that right 
leg pain and numbness increased with walking or sitting 
greater than 45 minutes, and he complained of weakness with 
unsteadiness.  On examination, the examiner stated that the 
veteran had no patellar deep tendon reflexes with multiple 
attempts, Achilles were noted to be normal, symmetrical at 2+ 
bilaterally, and the examiner observed significant weakness 
and unsteadiness with attempting to perform deep knee 
bending.  On examination of the lower extremities, the 
veteran complained of loss of sensation from the knee to the 
foot in the right leg at a 75 percent loss in the L5-S1 
dermatome for tactile and monofilament examination, and the 
veteran stated that he had a 75 percent loss of sensation, 
and complained of mild loss of sensation in both soles of the 
feet bilaterally, the right having twice as much loss of 
sensation as the left; however, the examiner noted that he 
was unable to state which actual nerve root was involved.  
The examiner stated that although he could not say which 
nerve root was involved, the degree of paralysis was mild 
incomplete paralysis, noting that the veteran was also 
diagnosed with type II diabetes, restless leg syndrome, and 
coronary artery disease status post coronary artery bypass 
grafting with vein harvest from right leg which can have 
neurological sequelae.

III. Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  Where 
entitlement to compensation has already been established and 
an increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App.  55, 58 (1994).  Although 
the recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id.  However, 
staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).   Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  

Additionally, when evaluating musculoskeletal disabilities, 
VA must, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or in 
coordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  Here, as noted above in the VA examinations provided 
in March 2003, May 2004, and October 2007, the effects of 
pain on use, functional loss, and excess fatigability were 
taken into account in assessing the range of motion of the 
veteran's thoracolumbar spine.

During the pendency of the veteran's appeal the regulations 
pertaining to evaluation of disabilities of the spine were 
amended.  See 68 Fed. Reg. 51454-51456 (Aug. 27, 2003) 
(effective September 26, 2003).  The veteran was notified of 
this change in a supplemental statement of the case (SSOC) 
issued in August 2004.  The change, effective September 26, 
2003, renumbered all of the spine diagnostic codes, and 
provided for the evaluation of all spine disabilities under a 
new General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. § 4.71a (2006).  Nevertheless, because the 
veteran's claim for increase was filed before the change to 
the regulations, VA must consider both old and new rating 
criteria, and apply the criteria most favorable to the 
veteran's claim.  

Under the old rating criteria, the veteran's lumbosacral 
strain was initially rated utilizing Diagnostic Code 5295.  
38 C.F.R. § 4.71a (2002).  Under Diagnostic Code 5295, a zero 
percent (non-compensable) evaluation is for application when 
there are slight subjective symptoms only.  A 10 percent 
evaluation is for application when there is characteristic 
pain on motion.  A 20 percent evaluation is for application 
when there is muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in a standing position.  
A 40 percent evaluation, the highest rating available under 
Diagnostic Code 5295, is for application when there are 
severe symptoms, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

At the time the veteran filed his claim for an increased 
rating in November 2002, limitation of motion of the lumbar 
spine was evaluated utilizing the rating criteria found at 
Diagnostic Code 5292.  38 C.F.R. § 4.71a (2002).  Under 
Diagnostic Code 5292, a 10 percent rating is for application 
when there is slight limitation of the lumbar spine, a 20 
percent rating is for application when there is moderate 
limitation of motion, and a 40 percent rating is for 
application when there is severe limitation of motion.

With regard to intervertebral disc syndrome, at the time the 
veteran filed his claim, the pertinent regulations evaluated 
intervertebral disc syndrome either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (the combined rating table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the criteria effective September 23, 2002 for 
evaluating intervertebral disc syndrome, incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months warrants a rating 
of 10 percent.  Incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months warrants a rating of 20 percent.  
Incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months 
warrants a rating of 30 percent.  Incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months warrants a rating of 60 percent.  Id.

Note (1) appended to Diagnostic Code 5293, states: for 
purposes of evaluations under 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
Note (2) states that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, and notes that neurologic 
disabilities should be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes. 

As noted above, the changes to rating disabilities of the 
spine became effective September 26, 2003.  The change 
provided for the evaluation of all spine disabilities under a 
new General Rating Formula for Diseases and Injuries of the 
Spine.  The General Rating Formula is for use with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A note calls for evaluation 
of any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Under the new General Rating Formula, a 20 percent evaluation 
is for application with forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

A 40 percent evaluation is for application when there is 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is for application when there 
is unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation is for application when there is 
unfavorable ankylosis of the entire spine.

Under Diagnostic Code 5243, effective September 26, 2003, 
intervertebral disc syndrome (IVDS) may be evaluated under 
either the General Rating Formula discussed above, or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 
5243.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain essentially the same 
as those effective September 23, 2002, as outlined above.  

In this case, for historical purposes, the Board notes that 
the veteran was initially granted service connection for his 
lumbosacral strain, effective October 2, 1970, by way of a 
November 1970 rating decision, and evaluated as 0 percent 
disabling.  The veteran filed a claim for an increased rating 
in November 2002, and was granted a 10 percent disability 
rating.  During the pendency of the appeal, by way of a June 
2004 rating decision, the RO increased the veteran's 
disability to 20 percent disabling, noting that although the 
combined range of motion studies only supported a 10 percent 
evaluation, because the veteran complained of pain and 
worsening with daily activities; the RO "reduced" the 
veteran's range of motion to 120, and granted him a 20 
percent disability evaluation, effective from November 25, 
2002.

As noted above, Hart v. Mansfield calls for the Board to 
consider staged ratings for increased rating claims when the 
factual findings show distinct time periods where a service-
connected disability exhibits symptoms that would warrant 
different ratings.  As such, the Board will evaluate the 
veteran's lumbosacral strain with DJD and DDD to determine if 
he is entitled to a rating in excess of 20 percent prior to 
October 7, 2007; and whether his symptoms warrant an 
evaluation in excess of 40 percent since October 7, 2007.

Analysis of rating prior to October 7, 2007

In this case, the Board finds that the veteran is not 
entitled to a rating in excess of the currently assigned 20 
percent for the period prior to October 7, 2007, under either 
the old or new rating criteria.  (The Board notes the reach 
of the new criteria can be no earlier than September 26, 
2003, the effective date of the change.)

Regarding the rating criteria in effect prior to September 
26, 2003, under Diagnostic Code 5292, the veteran is not 
entitled to a higher 40 percent evaluation because the 
medical evidence does not reflect that he had severe 
limitation of motion.  As noted in the March 2003 
examination, flexion was to 72 degrees (90 is full ROM), and 
extension was to 18 degrees, greater than half the full range 
of extension.  Although left lateral flexion was to 20 
degrees, and right lateral flexion was to 16 degrees, these 
findings, taken together, do not correspond to severe 
limitation of motion, which is required to obtain a 40 
percent evaluation under diagnostic code 5292.  In fact, the 
March 2003 examiner specifically diagnosed the veteran with 
mild decreased range of motion.  

Range of motion testing from the veteran's May 2004 VA 
examination also does not equate to severe limitation of 
motion because forward flexion was noted to be zero to 40 
degrees, and on repetition, the veteran was able to go 0 to 
58 degrees, with complaints of pain, and he was able to press 
on to 66 degrees, only 24 degrees less than full range of 
motion.  Further, extension was to 20 degrees, (only 10 
degrees less than full range of extension), and the veteran 
had full ROM regarding left and right lateral rotation.  
Although left and right lateral flexion were less than full 
range of motion, because the veteran had full range of 
rotation, and better than two-thirds the normal range of 
flexion and extension, the Board finds that the left and 
right flexion measurements alone do not equate to severe 
limitation of motion.  In sum, the medical evidence regarding 
limitation of motion for the time period in question, does 
not amount to severe limitation of motion, as required to 
obtain the higher, 40 percent evaluation.

Additionally, a higher 40 percent rating is not for 
application under the old rating code 5295, because although 
the medical evidence does demonstrate loss of lateral motion 
with osteo-arthritic changes, and joint space narrowing, in 
that the May 2004 examination diagnosed the veteran with 
degenerative joint disease, disc space narrowing at L5-S1, 
and noted left lateral flexion to 20 degrees, and right 
lateral flexion to 22 degrees, when 30 represents a normal 
range of lateral motion, the evidence does not show listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, (veteran was able to bend to 66 
degrees out of 90), or some of the above (such as the loss of 
lateral motion with arthritic change, and joint space 
narrowing), with abnormal mobility on forced motion.  As 
such, even though the veteran does have arthritic changes and 
joint space narrowing, because the medical evidence does not 
show abnormal mobility on forced motion, the veteran is not 
entitled to an increased rating under the old rating 
criteria.

In order to obtain a higher 40 percent rating under the new 
criteria, forward flexion must be 30 degrees or less, or the 
medical evidence must show favorable ankylosis of the entire 
thoracolumbar spine.  In this case, forward flexion at its 
worst, was to 40 degrees; however, on repetition, the veteran 
was able to press on to 66 degrees.  Additionally, the 
medical evidence of record does not demonstrate favorable 
ankylosis of the entire thoracolumbar spine, and there has 
been no indication of incapacitating episodes, which are 
episodes that require bed rest prescribed by a physician.  
38 C.F.R. § 4.71a.

As noted above, the effects of pain on use, fatigability, and 
function loss were taken into account by both the March 2003 
and May 2004 examiners in assessing the range of motion of 
the veteran's lumbar spine.  In this regard, the Board notes 
that the current 20 percent evaluation is largely predicated 
on the functional loss of range of motion exhibited by the 
veteran after taking into account endurance, functional loss 
due to pain, pain on use, and fatigability.  See DeLuca, 
supra.

The Board notes that the new rating criteria calls for 
evaluating any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately under an appropriate diagnostic code.  In this 
case, the Board finds that objective neurologic abnormalities 
have been demonstrated prior to, and since October 7, 2007, 
and will be discussed below in a separate section pertaining 
to the veteran's neurologic impairment.  

In sum, besides a separate 10 percent rating for the 
veteran's neurologic impairment, which will be discussed 
below, a rating greater than 20 percent for the veteran's 
orthopedic disability is not warranted for the period prior 
to October 7, 2007.

Analysis of rating since October 7, 2007

Here, the Board finds that the evidence of record does not 
entitle the veteran to a rating higher than the currently 
assigned 40 percent under either the old or the new rating 
criteria, for the period since October 7, 2007.

Regarding the rating criteria in effect prior to September 
26, 2003, under diagnostic codes 5295, and 5292, (limitation 
of motion), the veteran is already in receipt of a 40 percent 
evaluation, (due to his October 2007 VA examination which 
demonstrated forward flexion from 0 to 26 degrees), the 
highest evaluation available under both of these diagnostic 
codes.  Further, as mentioned above, there have been no 
incapacitating episodes as that term is defined by 
regulation, therefore, a higher, 60 percent evaluation is not 
warranted because the medical evidence does not show that the 
veteran experiences incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.

Under the new rating criteria, the veteran is also not 
entitled to a higher, 50 percent, evaluation because there is 
no evidence of unfavorable ankylosis of the entire 
thoracolumbar spine.  In fact, the October 2007 examiner 
specifically noted that there was no vertebral collapse and 
the alignment of the spine was normal.  No other medical 
evidence of record shows that the veteran suffers from 
unfavorable ankylosis of the entire thoracolumbar spine.  
Therefore, the Board finds that a higher, 50 percent 
evaluation is not warranted for the period since October 7, 
2007.

In sum, the Board finds that a higher, 50 percent rating is 
not warranted for the period since October 7, 2007, under 
either the old or the new rating criteria for evaluating 
disabilities of the spine.

Based on the above analysis, entitlement to an increased 
rating for orthopedic disability, which has been rated as 20 
percent disabling prior to October 7, 2007, and 40 percent 
disabling since October 7, 2007, is not warranted.

Neurologic symptoms

As noted above, the General Rating Formula for spine 
disabilities, effective September 26, 2003, calls for 
evaluation of any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  (As noted above, a higher rating is not 
warranted for disc disease based on incapacitating episodes.)

In this case, the Board notes that the October 2007 examiner 
commented that the degree of paralysis was mild incomplete 
paralysis, explaining that the Achilles was normal, 
symmetrical at 2+ bilaterally, and the examiner observed 
significant weakness and unsteadiness with attempting to 
perform deep knee bending.  On examination of the lower 
extremities, the examiner noted that the veteran complained 
of loss of sensation from the knee to the foot in the right 
leg at a 75 percent loss in the L5-S1 dermatome for tactile 
and monofilament examination, and complained of mild loss of 
sensation in both soles of the feet bilaterally, the right 
having twice as much loss of sensation as the left.  

Despite noting that the degree of the veteran's paralysis was 
mild incomplete paralysis, the examiner noted that he was 
unable to state which nerve root was involved.  As such, 
because the examiner did not specifically identify which 
nerve was involved in the veteran's right sided 
radiculopathy, the Board will provide the veteran with the 
benefit of the doubt, and utilize the diagnostic code for the 
sciatic nerve, as it provides a rating scheme up to 80 
percent disabling, the highest of the neurological codes.  

Disabilities of the sciatic nerve are evaluated utilizing the 
rating criteria found at Diagnostic Code 8520, paralysis of 
the sciatic nerve.  38 C.F.R. § 4.124a.  Under Diagnostic 
Code 8520, mild incomplete paralysis of the sciatic nerve is 
assigned a 10 percent rating.  For moderate incomplete 
paralysis of the sciatic nerve, a 20 percent rating is 
assigned, and for moderately severe incomplete paralysis of 
the sciatic nerve, a 40 percent rating is assigned.  Lastly, 
for severe incomplete paralysis with marked muscular atrophy, 
a 60 percent rating is assigned.  Complete paralysis of the 
foot which dangles and drops, with no active muscle movement 
possible below the knee, and flexion of the knee weakened (or 
very rarely lost) warrants an 80 percent rating.

Here, as just discussed, the October 2007 examiner stated 
that the veteran experienced minor incomplete paralysis as a 
result of one or a combination of his various disabilities, 
which include his service-connected lumbosacral strain with 
DJD and DDD and right sided radiculopathy.  In addition, 
December 2003 records from both the Iron Mountain VA medical 
center (VAMC), and Mead Paper Publishing, the veteran's place 
of employment, noted that the veteran complained of back pain 
that radiated down his right leg to his toes, and reported 
that his right foot felt numb.  Specifically, a December 2003 
progress note, assessed the veteran with low back pain with 
right radiculopathy, and by May 2004, the diagnosis was 
lumbosacral strain with DJD and DDD with radiculopathy to the 
right leg in the L4-5 dermatome.  Complaints related thereto 
were noted as early as December 4, 2003, on a VA treatment 
report.

Based on the evidence of record, the Board finds that the 
veteran is entitled to a separate 10 percent rating for his 
mild incomplete paralysis of the sciatic nerve.  Here, the 
earliest indication of neurologic symptomatology in the form 
of radiating pain down the right leg with foot numbness, are 
the December 2003 VA noted and records from the Iron Mountain 
VAMC, and Mead Paper Publishing, the veteran's place of 
employment.  As such, the Board finds that the veteran is 
entitled to a separate 10 percent rating for his mild 
incomplete paralysis of the sciatic nerve, effective December 
4, 2003, the earliest point in time that the evidence of 
record shows that the veteran manifested a neurological 
disability.  In this regard, the Board notes that the March 
2003 VA examiner provided only a diagnosis of lumbar strain 
with diffuse degenerative changes, and did not diagnose the 
veteran with any neurological impairment; nor did the veteran 
complain of numbness, tingling or radiating pain at his March 
2003 VA examination.  

As such, the Board finds that the veteran is entitled to a 10 
percent disability rating for his neurological impairment on 
the right side, separate from his 40 percent rating for the 
orthopedic manifestations of his disability, effective from 
December 4, 2003.

Lastly, although the veteran has described his low back 
disability as being so severe that he deserves a higher 
rating, the evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2007).  The current evidence of record 
does not demonstrate that the veteran's low back disability 
has resulted in frequent periods of hospitalization or in 
marked interference with employment.  § 3.321.  It is 
undisputed that his low back disability and accompanying 
neurological symptoms would have an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2007).  Given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that a remand to the RO for referral of 
this issue to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.


ORDER

Entitlement to an increased rating for orthopedic 
manifestations of low back disability, which has been rated 
as 20 percent disabling prior to October 7, 2007, and 40 
percent disabling since October 7, 2007, is denied.

A 10 percent rating is granted for right-sided radiculopathy 
(the neurologic manifestations of the veteran's low back 
disability), from December 4, 2003, separate from the 
orthopedic ratings, subject to the laws and regulations 
governing the award of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


